Citation Nr: 1531550	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-32 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected total right knee replacement.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected total right knee replacement.

3.  Entitlement to an increased rating in excess of 30 percent for total right knee replacement.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunton, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and St. Louis, Missouri, respectively.  During the course of the appeal, the claims file was transferred to the RO in St. Louis, Missouri. 

In March 2015, the Veteran testified at a video conference hearing before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is needed for the issues of entitlement to service connection for back disability and left knee disabilities, both to include as secondary to service-connected total right knee replacement, to obtain additional VA medical opinions.  In October 2013, the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) examination for orthopedic conditions including the back and knees.  The VA examiner addressed whether the current left knee disability was "due to" the service-connected right knee disability.  However, this opinion does not adequately address whether the right knee disability aggravated the left knee disability.  As for the back, the examiner opined that "after his total knee arthroplasty" the Veteran did not have a limp of his right knee so there was no mechanical imbalance to produce low back pain or progression of the lumbar arthritic condition.  The examiner also noted that the Veteran reported having low back pain since 1993 (more than a decade before his knee surgery) and using a cane prior to his right knee surgery.  It is unclear to the Board if, prior to the right knee surgery, the Veteran's right knee disability caused or aggravated a back disability.  As such, the Board finds that additional VA medical opinions are needed to properly adjudicate these claims.

A remand is needed for the issue of entitlement to an increased rating in excess of 30 percent for total right knee replacement to obtain an updated VA examination.  The Veteran was last afforded a VA examination in connection with this claim in October 2013.  At that DBQ examination for orthopedic conditions, with regard to the right knee, the Veteran complained of pain and rare buckling, reported he can stand for 30 minutes and denied swelling, difficulty sleeping, locking, flare ups, and use of a brace or cane.  Upon clinical evaluation, he demonstrated normal alignment, very slight varus thrust, slight medial joint line tenderness, ability to squat to 100 degrees knee flexion, extension to 0 degrees, and no pain on motion, fatigability, weakness, lack of endurance, or incoordination.  Moreover, results from the Lachman's test and drawer sign were negative and there were no findings of varus or valgus laxity.

Since the October 2013 VA DBQ examination, a November 2013 VA treatment record noted the Veteran's knees are painful and that he takes over-the-counter Advil usually once or twice per day.  In a November 2013 VA Form 21-0958 (Notice of Disagreement), the Veteran reported when he stands for 15 minutes or more he has to hold something to sit down and reiterated pain in the right knee.  Most recently, he reported at the March 2015 Board hearing that his right knee is weaker, he cannot go up a step on the right leg at all which throws him off balance, right knee hurts when he puts weight on it so he limps, the right knee gives way and he falls, the right knee gets weaker the more he tries to use it, and he does not seek any current treatment for the right knee.  In light of the Veteran's contentions of worsening symptoms, the Board finds that an additional VA examination is necessary to properly ascertain the current severity and manifestations of the service-connected total right knee replacement.

Since the claims for entitlement to service connection for back and left knee disabilities and to an increased rating in excess of 30 percent for total right knee replacement are being referred for adjudication by the AOJ and any associated development may impact the claim for TDIU, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the TDIU claim must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clarifying medical opinions from the VA physician who provided the October 2013 VA DBQ examination for orthopedic conditions and medical opinions for the Veteran's current back and left knee disabilities.  If the physician concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the physician, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided, and if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why.

Based upon a review of the record, the VA physician should determine: (a) is it at least as likely as not that the Veteran's current back disability is caused or aggravated by his service-connected right knee disability? and (b) is it at least as likely as not that the Veteran's current left knee disability is caused or aggravated by his service-connected right knee disability? 

In this context, "aggravation" is defined as a permanent worsening of the disability beyond its natural progression.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.

2.  Provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of his total right knee replacement.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected total right knee replacement.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner must report all signs and symptoms necessary for rating the Veteran's total right knee replacement under the relevant diagnostic rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.  In particular, the examiner should determine whether there are any chronic residuals consisting of severe painful motion or weakness in the right lower extremity.

An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner should so state and explain why.

3.  Review the VA examination report and medical opinions to ensure they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


